Citation Nr: 0526771	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  03-15 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran had active service from August 1952 to August 
1956.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in May 2003 by the Chicago, Illinois, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

A hearing on appeal will be granted if an appellant expresses 
a desire to appear in person.  See 38 C.F.R. § 20.700 (2004).

In this case, after the most recent supplemental statement of 
the case was furnished by the RO to the veteran on May 5, 
2004, the veteran expressed his desire to appear in person 
and testify before a Veterans Law Judge at the RO in a 
statement on a VA Form 9, Appeal to the Board of Veterans' 
Appeals, received at the RO on May 18, 2004.  However, such 
hearing was not scheduled prior to August 2004 when the RO 
certified the veteran's appeal and transferred his claims 
file to the Board for appellate review.  Because the veteran 
has a right to the hearing which he has requested, the Board 
finds that the case must be remanded for the purpose of 
scheduling the requested hearing.  

Accordingly, this case is REMANDED to the AMC for the 
following:

1.  The AMC should arrange for a hearing 
before a Veterans Law Judge at the RO 
(travel board hearing) to be scheduled 
and the claims file to be handled in 
accordance with established procedures.  

2.  Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if in order. 

By this remand, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of 
the veteran until he receives further notice.  He does, 
however, have the right to submit additional evidence and 
argument on the matter which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


